DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 5, the limitations “wherein an ith first lens has an ith radius of curvature, the ith radius of curvature is generated according to a predetermined radius of curvature and an ith adjustment radius, i > 0, i is an integer, and the number of the first lenses is larger than or equal to i” are unclear and render the claim indefinite. Specifically, it is unclear what exactly the radius of curvature is in this situation as this is a device claim and these limitations appear to be method steps. Structurally the only thing this claim requires is two lenses, everything else is arbitrary. Further, in the case where i = 1 then an issue arises because claim 1 requires a plurality of first lenses. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein a first lens of the plurality of first lenses has a radius of curvature and there is at least one lens”. 
Regarding claim 6, the limitation “wherein the ith radius of curvature is generated by adding the predetermined radius of curvature and the ith adjustment radius” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Any finished lens could be said to have their radius of curvature “generated” by adding a predetermined radius of curvature and an adjustment of 0. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens has a radius of curvature”. 
Regarding claim 7, the limitation “wherein the ith adjustment radius is obtained by selecting a value from a predetermined range according to a probability distribution function” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens has a radius of curvature”.
Regarding claim 8, the limitation “wherein the ith adjustment radius is obtained by randomly selecting a value from a predetermined range” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens has a radius of curvature”.
Regarding claim 9, the limitation “wherein an ith first lens has an ith conic constant, the ith conic constant is generated according to a predetermined conic constant and an ith adjustment constant, i > 0, i is an integer, and the number of the first lenses is larger than or equal to i” is unclear and renders the claim indefinite. Specifically, it is unclear what exactly this claim is limiting, as any two lenses could satisfy this language. Further, in the case where i = 1 then an issue arises because claim 1 requires a plurality of first lenses. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein a first lens of the plurality of first lenses exists and there is at least one lens”.
Regarding claim 10, the limitation “wherein the ith conic constant is generated by adding the predetermined conic constant and the ith adjustment constant” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Any finished lens could be said to have a conic constant “generated” by adding a predetermined conic constant and an adjustment of 0. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens exists”. 
Regarding claim 11, the limitation “wherein the ith adjustment constant is obtained by selecting a value from a predetermined range according to a probability distribution function” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens exists”.
Regarding claim 12, the limitation “wherein the ith adjustment constant is obtained by randomly selecting a value from a predetermined range” is unclear and renders the claim indefinite. Specifically, not only does this claim inherit the issues of claim 5, but this entire limitation appears to be a method step, so it is unclear how this structurally limits the device. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said first lens exists”.
Regarding claim 13, the limitation “wherein a lens profile of the first lenses is adjusted to adjust a light variation between an edge and an interior of the first pattern” is unclear and renders the claim indefinite. Specifically, this limitation appears to be a method step and it is unclear how it structurally limits the device. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the first lenses exist”. 
Regarding claim 19, the limitation “each of the first lenses and each of the second lenses are of different lens profiles, different surface types, and/or different pitches” is unclear and renders the claim indefinite. Specifically, it is unclear if every single lens must have a different lens profile/surface type/pitch or if just the group of the first lenses and the group of the second lenses must be different. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the first lenses are different from the second lenses”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2022/0103741 A1).
Regarding claim 1, Lee teaches a microlens array device comprising: 
	a substrate (See, e.g., lens 1800 in Fig. 18 and paragraph [0419] which explains this lens may be combined with a microlens array to adjust light patterns, note here the substrate corresponds to the base lens which is combined with the microlens array); 
	a microlens array disposed on the substrate (See, e.g., paragraph [0419] which explains this), comprising: 
	a plurality of first lenses each configured to project a first pattern on a far field (Note that as this is a microlens array there are necessarily a plurality of lenses, here the “first lenses” can be considered the “left” half of the lenses in the view shown in Fig. 18, note the lenses themselves are not shown. Note that both sets of lenses project multiple patterns per paragraphs [0419] and [0423] respectively); and 
	a plurality of second lenses each configured to project a second pattern on the far field (Note that as this is a microlens array there are necessarily a plurality of lenses, and the “second lenses” can be considered the “right” half of the lenses in the view shown in Fig. 18. Note that both sets of lenses project multiple patterns per paragraphs [0419] and [0423] respectively); wherein the first pattern has a first area on the far field, the second pattern has a second area on the far field (Note this is necessarily true as there are multiple patterns), the first area is different from the second area, and one of the two patterns is completely overlapped on another one of the two patterns (See, e.g., Fig. 20 which shows three different patterns based on a reflection material, note that at least one pattern is bigger than another pattern, and as they use the same image sensor it can be said that that pattern completely overlaps another and thus they have different areas).
Regarding claim 2, Lee teaches the device set forth above and further teaches wherein the first pattern has an approximately rectangular shape (See, e.g., Fig. 15 which shows two respective patterns and note that insofar as this is a broad limitation, the fact that the “cross pattern” in Fig. 15 has a rectangular boundary means this limitation is met).
Regarding claim 3, Lee teaches the device set forth above and further teaches wherein the second pattern has a ring shape (See, e.g., Fig. 15 which shows two respective patterns and note that insofar as this is a broad limitation the fact that the “spot pattern” includes circles/rings/spots means this limitation is met).
Regarding claim 4, Lee teaches the device set forth above and further teaches wherein a number of the first lenses is corresponding to a first light intensity of the first pattern, and a number of the second lenses is corresponding to a second light intensity of the second pattern (Note that this is necessarily true because without the lenses there is no pattern, so naturally the number of lenses corresponds to light intensity in the pattern).
Regarding claim 5, Lee teaches the device set forth above and further teaches wherein an ith first lens has an ith radius of curvature, the ith radius of curvature is generated according to a predetermined radius of curvature and an ith adjustment radius, i > 0, i is an integer, and the number of the first lenses is larger than or equal to I (Note this limitation is met in light of the 112 rejection above because there’s a first lens with a radius of curvature).
Regarding claim 6, Lee teaches the device set forth above and further teaches wherein the ith radius of curvature is generated by adding the predetermined radius of curvature and the ith adjustment radius (Note this limitation is met in light of the 112 rejection above because there is a radius of curvature).
Regarding claim 7, Lee teaches the device set forth above and further teaches wherein the ith adjustment radius is obtained by selecting a value from a predetermined range according to a probability distribution function (Note this limitation is met in light of the 112 rejection above because there is a radius of curvature).
Regarding claim 8, Lee teaches the device set forth above and further teaches wherein the ith adjustment radius is obtained by randomly selecting a value from a predetermined range (Note this limitation is met in light of the 112 rejection above because there is a radius of curvature).
Regarding claim 9, Lee teaches the device set forth above and further teaches wherein an ith first lens has an ith conic constant, the ith conic constant is generated according to a predetermined conic constant and an ith adjustment constant, i > 0, i is an integer, and the number of the first lenses is larger than or equal to i (Note that this limitation is met in light of the 112 rejection above because there is at least one lens in the array).
Regarding claim 10, Lee teaches the device set forth above and further teaches wherein the ith conic constant is generated by adding the predetermined conic constant and the ith adjustment constant (Note this limitation is met in light of the 112 rejection above because there is at least one lens).
Regarding claim 11, Lee teaches the device set forth above and further teaches wherein the ith adjustment constant is obtained by selecting a value from a predetermined range according to a probability distribution function (Note this limitation is met in light of the 112 rejection above because there is at least one lens).
Regarding claim 12, Lee teaches the device set forth above and further teaches wherein the ith adjustment constant is obtained by randomly selecting a value from a predetermined range (Note this limitation is met in light of the 112 rejection above because there is at least one lens).
Regarding claim 13, Lee teaches the device set forth above and further teaches wherein a lens profile of the first lenses is adjusted to adjust a light variation between an edge and an interior of the first pattern (Note this limitation is met in light of the 112 rejection above because the first lenses exist).
Regarding claim 19, Lee teaches the device set forth above and further teaches wherein each of the first lenses and each of the second lenses are of different lens profiles, different surface types, and/or different pitches (Note this limitation is met in light of the 112 rejection above because the two sets of lenses are different insofar as they occupy different physical positions in space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0103741 A1) in view of Hu et al. (US 2017/0115489 A1).
Regarding claim 14, Lee teaches the device set forth above and further teaches wherein the first pattern has an asymmetric shape (See, e.g., Fig. 15 which shows two patterns and note that as a whole the spot pattern is asymmetric), but lacks an explicit disclosure wherein each of the first lenses is of a freeform surface type.
	However, in an analogous microlens array field of endeavor, Hu teaches the use of a microlens array wherein the lenses are of a freeform type (See, e.g., the combination of paragraphs [0014] and [0018] which explain that each optical element can be a microlens array and the lenses can be freeform lenses). 
	It would have been obvious to a person having ordinary skill in the art to modify the lenses in the array of Lee to have freeform surfaces as taught by Hu for the purpose of optimizing the amount of light passing through the array. 
Regarding claim 15, Lee teaches the device set forth above but lacks an explicit disclosure wherein each of the first lenses is of an aspheric surface type.
	However, in an analogous microlens array field of endeavor, Hu teaches the use of a microlens array wherein the lenses are of a freeform type (See, e.g., the combination of paragraphs [0014] and [0018] which explain that each optical element can be a microlens array and the lenses can be asymmetric). 
	It would have been obvious to a person having ordinary skill in the art to modify the lenses in the array of Lee to have freeform surfaces as taught by Hu for the purpose of optimizing the amount of light passing through the array. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0103741 A1) in view of Akiyama (US 2012/0051044 A1).
Regarding claim 16, Lee teaches the device set forth above and further teaches wherein
the substrate has a first side and a second side, the microlens array is disposed on the first side of the substrate (Note as cited above the substrate corresponds to the lens which necessarily has two sides with the microlens array on one of them), but lacks an explicit disclosure wherein the microlens array device further comprises: an anti-reflective coating layer disposed on the second side of the substrate and configured to reduce reflection and enhance transmittance.
	However, in an analogous optical field of endeavor Akiyama teaches the use of an AR coating on a microlens array surface (See, e.g., paragraph [0080] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens/microlens array combination of Lee to have an AR coating on one side as taught by Akiyama to improve transmittance of the device (Note that as the function of the AR coating is not impacted by which side of the array it is on, here one can choose to modify the lens/microlens array by applying the AR coating to the opposite side of the lens as the microlens array, since the teaching just mentions a surface being coated, not an interior layer or something else). 
Regarding claim 17, Lee teaches the device set forth above but lacks an explicit disclosure of an anti-reflective coating layer disposed on the microlens array and configured to reduce reflection and enhance transmittance, wherein the microlens array is between the anti-reflective coating layer and the substrate.
	However, in an analogous optical field of endeavor Akiyama teaches the use of an AR coating on a microlens array surface (See, e.g., paragraph [0080] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens/microlens array combination of Lee to have an AR coating on one side as taught by Akiyama to improve transmittance of the device (Note that as the function of the AR coating is not impacted by which side of the array it is on, here one can choose to modify the lens/microlens array by applying the AR coating to the surface of the microlens array, since the teaching just mentions a surface being coated, not an interior layer or something else). 
Regarding claim 18, Lee teaches the device set forth above but lacks an explicit disclosure of an index matching layer disposed on the microlens array and configured to protect the microlens array, wherein the microlens array is between the index matching layer and the substrate.
	However, in an analogous optical field of endeavor Akiyama teaches the use of an AR coating on a microlens array surface (See, e.g., paragraph [0080] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens/microlens array combination of Lee to have an AR coating on one side as taught by Akiyama to improve transmittance of the device (Note that as the function of the AR coating is not impacted by which side of the array it is on, here one can choose to modify the lens/microlens array by applying the AR coating to the surface of the microlens array, since the teaching just mentions a surface being coated, not an interior layer or something else. Further note that as there is no structure recited in relation to the index matching layer, this coating meets that part of the limitation, and as it coats the surface of the microlens array it protects it from contaminates). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0103741 A1) in view of Chari et al. (US 2008/0117519 A1).
Regarding claim 20, Lee teaches the device set forth above but lacks an explicit disclosure wherein the first lenses and the second lenses are randomly arranged on the substrate.
	However, in an analogous microlens array field of endeavor Chari teaches the use of a random pattern of lenses for a microlens array (See, e.g., paragraph [0043] which explains this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the microlens array of Lee to be randomly distributed as taught by Chari for the purpose of reducing diffraction in the device (See, e.g., paragraph [0043] which explains this). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872